                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:18-CR-32-B0-2

uNITED STATES OF AMERICA                              )
                                                      )
       v.                                             )               ORDER
                                                      )
DAQUAN MADRID PRIDGEN                                 )




       This matter comes before the Court on defendant's motions to proceed prose. [DE 129,

130]. A hearing was held before the undersigned on February 25, 2019 in Raleigh, North Carolina.

Defendant has clearly indicated his desire to exercise his constitutional right to proceed pro se and

waive his Sixth Amendment right to appointed counsel. Defendant has demonstrated his

understanding and acceptance of the consequences thereof. Accordingly, for good cause shown,
                                            '                                              r
defendant's motions [DE 129, 130] are GRANTED and he is ALLOWED to proceed prose.

Appointed counsel, Mr. Hayes S. Ludlum, is hereby ALLOWED to withdraw as counsel ofrecord.



SO ORDERED, this     )_f_ day of February, 2019.


                                                ~/J~
                                                iiENCEW:BOYLE             ~~

                                                CHIEF UNITED STATES DISTRICT JUDGE
